EXHIBIT 10.2

Martin E. Franklin 555 Theodore Fremd Avenue, Suite B302 Rye, NY 10580

March 19, 2003

Bally Total Fitness Holding Corporation
8700 Bryn Mawr Avenue
Chicago, Illinois 60631

To the Board of Directors:



       In consideration of my appointment today as a director of Bally Total
Fitness Holding Corporation, a Delaware corporation (the “Company”), for a term
through the 2006 Annual Meeting of Stockholders of the Company, I hereby agree
that, during the period beginning on the date hereof and ending on the date of
the 2006 Annual Meeting of Stockholders of the Company (the “Standstill
Period”), I shall not seek or accept appointment as an officer of the Company
and neither I nor any entity which I control shall:

 1. make or encourage any other person to make, or in any way be a "participant"
    in, any "solicitation" of proxies (as such terms are defined in Regulation
    14A under the Securities Exchange Act of 1934, as amended) with respect to
    the common stock of the Company (other than in my capacity as a director of
    the Company in connection with solicitations by the board of directors of
    the Company); or

 2. make or submit or publicly announce (or encourage any other person to make
    or submit or publicly announce) any proposal or offer to acquire the Company
    or the assets of the Company or to effect any extraordinary transaction with
    the Company or any of its subsidiaries (other than in my capacity as a
    director of the Company in connection with decisions made by the board of
    directors of Company).

       Additionally, I shall cause all shares of common stock, par value $0.01
per share, of the Company which I (or any entity I control) beneficially own on
the record date for each of the 2003 and the 2004 Annual Meetings of
Stockholders of the Company, respectively (i) to be represented in person or by
proxy at each of the 2003 Annual Meeting and the 2004 Annual Meeting,
respectively, and (ii) to be voted at the 2003 Annual Meeting for the election
of myself and Paul Toback and at the 2004 Annual Meeting for the election of the
slate of nominees selected by the Board.

       The Company acknowledges that nothing in this Letter Agreement shall be
deemed to restrict or limit my ability, when acting in my capacity as a director
of the Company, to act in accordance with and fulfill my fiduciary duties to the
stockholders of the Company or my ability to resign my position as a director of
the Company during the Standstill Period at any time, upon delivery of written
notice to the Company, however my obligations pursuant to the prior paragraphs
shall survive any such resignation. Upon the expiration of the Standstill
Period, this Letter Agreement and my obligations hereunder shall cease to have
any force or effect.

       This Letter Agreement represents the entire understanding of the parties
hereto with reference to the subject matter hereof and supersedes any and all
other oral or written agreements and understandings among the parties heretofore
made. This Letter Agreement may be amended only by an instrument in writing
signed by or on behalf of each of the parties hereto, provided that this Letter
Agreement may not be amended by or on behalf of the Company unless the amendment
is approved by a vote of the majority of the board of directors other than
Martin E. Franklin and Stephen C. Swid. This Letter Agreement shall be governed
by, and construed in accordance with, the laws of the State of Delaware. Each of
the parties hereto shall use such party’s best efforts to take such actions as
may be necessary or reasonably requested by the other party hereto to carry out
and consummate the transactions contemplated by this Letter Agreement. No party
to this Letter Agreement directly or indirectly, shall, or shall permit anyone
acting on its behalf to challenge the validity or enforceability of any
provision of this Letter Agreement or the matters contemplated hereby. The
parties hereto agree that irreparable damage may occur in the event that any
provision of this Letter Agreement is not performed in accordance with the terms
hereof and that the non-breaching party will be entitled (in addition to any
other remedy at law or equity) to an injunction or injunctions to prevent
breaches of the provisions of this Letter Agreement and to enforce the terms and
provisions of this Letter Agreement by a decree of specific performance in any
action instituted in any court of the United States or any state thereof having
jurisdiction without the necessity of proving the inadequacy of a remedy of
money damages. If any term or other provision of this Letter Agreement is
invalid, illegal or incapable of being enforced by any rule of law or public
policy, all other conditions and provisions of this Letter Agreement shall
nevertheless remain in full force and effect.

       If the terms of this Letter Agreement are in accordance with your
understandings and agreements with me, please sign and return the enclosed
duplicate of this letter, whereupon this Letter Agreement shall constitute a
binding agreement between us.



   Very truly yours,          /s/ Martin E. Franklin   

--------------------------------------------------------------------------------

   Martin E. Franklin


Accepted and agreed to as of
the date first above written:



BALLY TOTAL FITNESS HOLDING CORPORATION

By: /s/ Paul Toback


  

--------------------------------------------------------------------------------

Name: Paul Toback Title: President and Chief Executive Officer